Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (“Agreement”) is made and entered into as of April 6,
2009, by and among Anacomp, Inc. (“Lender”) and Overland Storage, Inc., a
California corporation (“Grantor”).

RECITALS

A. Grantor and Lender are parties to that certain Authorized Service Provider
Agreement between Grantor and Lender dated as of July 1, 2001, as amended (the
“Service Agreement”).

B. Grantor has issued to Lender a Promissory Note (with any amendments, the
“Note”) in the principal amount of Two Million Three Hundred Eighty-Six Thousand
Dollars ($2,386,000), subject to adjustment upon reconciliation of the parties
as provided in Section 6.16 of this Agreement.

C. In connection with the Service Agreement, Lender provides services, either
directly or indirectly, to Grantor’s customers and end-users pursuant to ongoing
enrollments under the Service Agreement (the “Enrollments”). Pursuant to
Amendment No. 15 to the Service Agreement, Grantor will be paying Lender in
advance for a portion of the services to be provided pursuant to ongoing
Enrollments (each an “Enrollment Payment” and collectively, the “Enrollment
Payments”). All Enrollment Payments are secured by this Agreement.

D. Grantor is executing and delivering to Lender this Agreement to secure its
obligations, responsibilities and covenants as set forth in the Note, any
monetary obligation under the Service Agreement and this Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Lender and Grantor hereby agree as follows:

1. Definitions. In addition to any terms defined elsewhere in this Agreement,
the following terms have the following meanings ascribed to them for purposes of
this Agreement:

1.1 “Account” means all “accounts” (as defined in the UCC) now owned or
hereafter created or acquired by Grantor including, without limitation, all of
the following now owned or hereafter created or acquired by Grantor:
(a) accounts receivable, contract rights, book debts, notes, drafts, and other
obligations or indebtedness owing to Grantor arising from the sale, lease, or
exchange of goods or other property and/or the performance of services;
(b) Grantor’s rights in, to and under all purchase orders for goods, services,
or other property; (c) Grantor’s rights to any goods, services or other property
represented by any of the foregoing (including returned or repossessed goods and
unpaid sellers’ rights of rescission, replevin, reclamation, and rights to
stoppage in transit); (d) moneys due to or to become due to Grantor under all
contracts for the sale, lease, or exchange of goods or other property and/or the
performance of Grantor); and (e) Proceeds of all of the foregoing, and all
collateral security and guarantees of any kind given by any person with respect
to any of the foregoing.

 

1



--------------------------------------------------------------------------------

1.2 “Affiliate” means, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such Person.

1.3 “Agreement” means this Security Agreement, as amended from time to time.

1.4 “Business” means all business activities engaged in by Grantor.

1.5 “Chattel Paper” means any writing which evidences both a monetary obligation
and a security interest in or a lease of specific goods.

1.6 “Collateral” means all of the following, whether now owned or hereafter
existing, acquired or arising: (a) all of Grantor’s Inventory, Equipment and
Fixtures; (b) all of Grantor’s Documents of Title; (c) all of Grantor’s
Accounts, provided, however, that upon the sale of any Account to Faunus Group
International, Inc. (“FGI”) pursuant to that certain Sale of Accounts and
Security Agreement dated March 18, 2009 or to Marquette Commercial Finance, a
division of Marquette Business Credit, Inc. (together, “Marquette”) pursuant to
that certain Account Transfer and Purchase Agreement dated November 26, 2008
such Account shall be automatically released from the security interest provided
in this Agreement; (d) all of Grantor’s Contract Rights; (e) all of Grantor’s
General Intangibles, Chattel Paper, Instruments and Commercial Tort Claims;
(f) all suretyships and guarantees of Grantor’s existing and future Accounts,
Contract Rights, and General Intangibles, and all security for the payment or
satisfaction of such suretyships and guarantees; (g) the goods or the services
the sale or lease or performance of which gave rise to any Account, Contract
Right or General Intangible of Grantor, including any returned goods; (h) any
balance or share belonging to Grantor of any deposit account, agency, or other
account with any bank and any other amounts which may be owing from time to time
by any bank to Grantor; (i) all Investment Property; (j) all Letter of Credit
Rights; and (k) all Products and Proceeds of all of the foregoing, including all
Proceeds of other Proceeds; provided that “Collateral” shall not include
property to the extent (i) such property is nonassignable by its terms without
the consent of the licensor thereof or another party, or (ii) the granting of a
security interest therein is contrary to applicable law, provided that upon the
cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral. Notwithstanding the foregoing, the
Snap Intellectual Property is excluded from the Collateral.

1.7 “Contract Right” means any right to payment under a contract (including but
not limited to contracts for the sale or leasing of goods or for the rendering
of services) not yet earned by performance and not evidenced by an Instrument or
Chattel Paper.

1.8 “Contingent Obligation,” as applied to any Person, means any direct or
indirect liability, contingent or otherwise, of that Person: (a) with respect to
any indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of any drawing
thereunder; or (c) under any foreign exchange contract, currency swap agreement,
interest rate swap or cap agreement or other similar agreement or arrangement

 

2



--------------------------------------------------------------------------------

designed to protect that Person against fluctuations in currency values or
interest rates. Contingent Obligations will include, without limitation, (1) the
direct or indirect guaranty, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such person of the obligation of another, (2) the
obligation to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement, and (3) any
liability of such Person for the obligations of another through any agreement to
purchase, repurchase or otherwise acquire such obligation, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. The
amount of any Contingent Obligation will be equal to the amount of the
obligation so guaranteed or otherwise supported or, if a fixed and determined
amount, the maximum amount so guaranteed.

1.9 “Copyright License” means any written agreement now or hereafter in
existence granting to Grantor any right to use any Copyright.

1.10 “Copyright” means all of the following: (a) all copyrights, rights, and
interests in copyrights, copyright registrations, and copyright applications now
owned or hereafter created or acquired by Grantor; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements of any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

1.11 “Equipment” means all “equipment” (as defined in the UCC) now owned or
hereafter acquired by Grantor including, without limitation, all machinery,
computers, computer equipment, motor vehicles, trucks, trailers, vessels,
aircraft, and rolling stock, and all parts thereof and all additions and
accessions thereto and replacements therefor.

1.12 “Event of Default” has the meaning set forth in paragraph 5 of this
Agreement.

1.13 “Financing Statement” means the form of financing statement that will be
necessary to perfect, upon filing, a security interest in the Collateral in each
jurisdiction in which Grantor is registered or located or in which a filing is
required under the UCC to perfect such security interest.

1.14 “Fixtures” means all of the following now owned or hereafter acquired by
Grantor: plant fixtures; business fixtures; other fixtures and storage office
facilities, wherever located; and all additions and accessions thereto and
replacements therefor.

1.15 “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

 

3



--------------------------------------------------------------------------------

1.16 “General Intangibles” means all “general intangibles” (as defined in the
UCC) now owned or hereafter acquired by Grantor including, without limitation,
all right, title, and interest of Grantor in and to: (a) all agreements, leases,
licenses, and contracts to which Grantor is or may become a party; (b) all
obligations, indebtedness, causes of action or choses in action, owing to
Grantor (other than accounts) from whatever source arising; (c) all tax refunds;
(d) all Intellectual Property; and (e) all trade secrets, know how and common
law intellectual property rights including, without limitation, rights in
computer software developed by or for Grantor and other confidential information
relating to the business of the Grantor, including by way of illustration and
not limitation: the names and addresses of, and credit and other business
information concerning, Grantor’s past, present, or future customers; the prices
that Grantor obtains for its services or at which it sells merchandise;
estimating and costs procedures; profit margins; policies and procedures
pertaining to the sale and design of equipment, components, devices, and
services furnished by Grantor; information concerning suppliers of Grantor and
information concerning the manner of operation, business plans, pledges,
projections, and all other information of any kind or character, whether or not
reduced to writing, with respect to the conduct by Grantor of its business not
generally known by the public.

1.17 “Governmental Approvals” means any consent, right, exemption, concession,
permit, license, authorization, certificate, order, franchise, determination, or
approval of any federal, state, provincial, municipal, or governmental
department, commission, board, bureau, agency, or instrumentality required for
the ownership of properties by or activities of Grantor.

1.18 “Governmental Authority” means any nation or government, any state,
province or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

1.19 “Governmental Requirements” means all legal requirements in effect from
time to time including all laws, statutes, codes, acts, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations, certificates, orders, franchises, determinations, approvals,
consents, notices, demand letters, directions, and requirements of all
governments, departments, commissions, boards, courts, authorities, agencies,
officials, and officers, foreseen or unforeseen, ordinary or extraordinary,
including but not limited to any change in any law or regulation, or the
interpretation thereof, by any foreign or domestic governmental or other
authority (whether or not having the force of law), relating now or at any time
heretofore or hereafter to the business or operations of Grantor or to any of
the property owned, leased, or used by Grantor, including, without limitation,
the development, design, construction, acquisition, start-up, ownership, and
operation and maintenance of property.

1.20 “Incipient Default” means an event, which, upon the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

1.21 “Indebtedness” of any Person means all liabilities, obligations and
reserves, contingent or otherwise, of such Person.

1.22 “Instrument” means a negotiable instrument or a security or any other
writing which evidences a right to the payment of money and is not itself a
security agreement or lease, and is of a type which is in the ordinary course of
business transferred by delivery with any necessary endorsement or assignment.

 

4



--------------------------------------------------------------------------------

1.23 “Intellectual Property” means all of the following: Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks, and Trademark Licenses.

1.24 “Inventory” means all “goods” (as defined in the UCC) now owned or
hereafter acquired and held by Grantor for sale or lease or to be furnished
under contracts of service, tangible personal property which Grantor has so
leased or furnished including, without limitation, tangible personal property,
raw materials, work in process, and materials used, produced or consumed in
Grantor’s business, and will include tangible personal property held by others
for sale on consignment from Grantor, tangible personal property sold by Grantor
on a sale or return basis, tangible personal property returned to Grantor by the
purchaser following a sale thereof by Grantor, and tangible personal property
represented by Documents of Title. All equipment, accessories, and parts at any
time attached or added to items of Inventory or used in connection therewith
will be deemed to be part of the Inventory.

1.25 “Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).

1.26 “Loan Documents” means the Note, this Agreement and the Intellectual
Property Security Agreement.

1.27 “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition of Grantor, (b) the ability
of Grantor to pay the Obligations when due, in accordance with their terms, or
(c) the perfection or priority of Lender’s lien on and security interest in the
Collateral (as defined in this Agreement) or the value of such Collateral.

1.28 “Obligations” means all (a) debts, liabilities, obligations, covenants, and
duties owing to Lender by Grantor under the Loan Documents and (b) monetary
obligations under the Service Agreement, including without limitation any and
all Enrollment Payments now or hereafter in existence, all as may be amended,
supplemented, modified, renewed or extended from time to time.

1.29 “Patent License” means any written agreement now or hereafter in existence
granting to Grantor any right to use any invention on which a subsisting Patent
exists.

1.30 “Patents” means all of the following: (a) all patents and patent
applications now owned or hereafter created or acquired by Grantor and the
inventions and improvements described and claimed therein, and all patentable
inventions; (b) the reissues, divisions, continuations, renewals, extensions,
and continuations-in-part of any of the foregoing; (c) all income, royalties,
damages, or payments now and hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing including, without limitation,
damages or payments for past or future infringements of any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

5



--------------------------------------------------------------------------------

1.31 “Person” means any individual, corporation, partnership, trust, association
or other entity or organization, including any government, political
subdivision, agency or instrumentality thereof.

1.32 “Proceeds” means all proceeds of, and all other profits, rentals, or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of, or realization upon, any
Collateral including, without limitation, all claims of Grantor against third
parties for loss of, damage to, or destruction of, or for proceeds payable for
loss of, damage to, or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance with respect to any
Collateral, and any condemnation or requisition payments with respect to any
Collateral, in each case whether now existing or hereafter arising.

1.33 “Snap Intellectual Property” means all of the Intellectual Property and
General Intangibles purchased by Grantor from Adaptec, Inc. (“Adaptec”) pursuant
to that certain Asset Purchase Agreement dated as of June 27, 2008, as amended.

1.34 “Trademark” means all of the following now owned or hereafter created or
acquired by Grantor: (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, other business identifiers, prints and labels on which any of the
foregoing have appeared or appear, all registrations and recordings thereof, and
all applications in connection therewith, including registrations, recordings,
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, and in any
other country or any political subdivision thereof; (b) all reissues,
extensions, or renewals thereof; (c) all income, payable under any of the
foregoing or with respect to any of the foregoing, including damages or payments
for past or future infringements of any of the foregoing; (d) the right to sue
for past, present, and future infringements of any of the foregoing; (e) all
rights corresponding to any of the foregoing throughout the world; and (f) all
goodwill associated with or symbolized by any of the foregoing.

1.35 “Trademark License” means any written agreement now or hereafter in
existence granting to Grantor any right to use any Trademark.

1.36 “UCC” means the California Uniform Commercial Code, as amended from time to
time, and any successor statute; provided, however, that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Collateral is governed by the
Uniform Commercial Code, or other applicable statute, law, or provision relating
to the perfection or the effect of perfection or non-perfection of any such
security interest, as in effect on or after the date hereof in any other
jurisdiction, then “UCC” will mean the Uniform Commercial Code or such other
statute, law, or provision as in effect in such other jurisdiction for purposes
of the provision hereof relating to such perfection or the effect of perfection
or non-perfection.

Any capitalized term not defined in this Agreement will have the meaning given
to it under the UCC. Any accounting term not defined in this Agreement will have
the meaning given to it under GAAP.

 

6



--------------------------------------------------------------------------------

2. Security Interest.

2.1 Grant of Security Interest. Grantor hereby grants to Lender a continuing
security interest in and to all right, title, and interest of Grantor in the
Collateral, whether now owned or existing or hereafter acquired or arising,
regardless of where located, to secure payment and performance of the
Obligations and all renewals, extensions, restructurings, and refinancings of
the same. Notwithstanding any other provision of this Agreement: (a) Grantor
will remain liable under the contracts and agreements included in the Collateral
to the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed; and
(b) Lender will not have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, nor will
Lender be obligated to perform any of the obligations or duties of Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

2.2 Affirmative Covenants of Grantor. Grantor will: (a) do all acts that may be
necessary to maintain, preserve, and protect the Collateral; (b) pay promptly
when due all taxes, assessments, charges, encumbrances, and liens now or
hereafter imposed upon or affecting the Collateral, except to the extent the
same are being contested in good faith and Grantor maintains sufficient reserves
therefor; (c) procure, execute, and deliver from time to time any endorsements,
assignments, financing statements, and other writings reasonably necessary or
appropriate to perfect, maintain, and protect Lender’s security interest
hereunder and the priority thereof, and to deliver promptly to Lender all
records of (1) Collateral or (2) insurance proceeds; (d) appear in and defend
any action or proceeding which may affect its title to or Lender’s interest in
the Collateral, except to the extent the failure to do so could not reasonably
be expected to have a Material Adverse Effect; (e) keep accurate and complete
records of the Collateral and provide Lender with such books, records, and such
other reports and information relating to the Collateral as Lender may
reasonably request from time to time upon prior written notice and during normal
business hours; (f) when an Event of Default under this Agreement has occurred
and is continuing, and after demand, account fully for and immediately deliver
to Lender in the form received, all Collateral and all proceeds, endorsed to
Lender as appropriate, and unless so delivered all Collateral and all such
proceeds will be held by Grantor in trust for Lender, separate from all other
property of Grantor and identified as the property of Lender; (g) keep the
Collateral in good condition and repair, reasonable wear and tear excepted;
(h) at any reasonable time, upon prior written notice and during normal business
hours, exhibit to and allow inspection by Lender (or persons designated by
Lender) of all Collateral not embodying Intellectual Property; (i) give thirty
(30) calendar days’ prior written notice of any change in Grantor’s chief place
of business or trade name(s) or style(s) set forth therein; (1) comply with all
laws, regulations, and ordinances relating to the possession, operation,
maintenance, and control of the Collateral; (j) execute and file such financing
or continuation, statements, or amendments thereto, and such other instruments
or notices as may be reasonably necessary in order to perfect and preserve the
security interest granted or intended to be granted hereby under the laws of any
applicable jurisdiction; and (k) upon Lender’s request, appear in and defend any
action or proceeding that may affect Grantor’s title to or Lender’s security
interest in the Collateral, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

2.3 Negative Covenants of Grantor. Grantor will not, without the prior written
consent of Lender: (a) use or permit the Collateral to be used unlawfully or in
violation of any provision of this Agreement, or any applicable statute,
regulation, or ordinance or any policy of insurance covering the Collateral;
(b) cause any waste or unusual or unreasonable depreciation of the Collateral;
or (c) after default under this Agreement and upon demand, modify, waive or
release any provisions of any Account, Contract Right, item of Chattel Paper,
Instrument or other right to the payment of money constituting Collateral.

2.4 Insurance. Upon execution of this Agreement, Grantor will insure the
Collateral, with Lender named as a loss payee, in reasonable form and amounts,
with companies reasonably acceptable to Lender, and against normal risks and
liabilities. Grantor will deliver copies of such policies to Lender at Lender’s
request. In the event of loss of insured Collateral, Lender may make any claim
thereunder, and until the Collateral is promptly replaced by Grantor from the
segregated proceeds of the insurance, Lender may collect and receive payment of
and endorse any instrument in payment of loss, and apply such amounts received,
at Lender’s election, to replacement of Collateral or to the Obligations. Lender
will not by the fact of approving, disapproving, accepting, preventing,
obtaining or failing to obtain any insurance, incur any liability for or with
respect to the amount of insurance carried, the form or legal sufficiency of
insurance contracts, solvency of insurance companies, or payment or defense of
lawsuits. Grantor hereby expressly assumes full responsibility therefor and all
liability, if any, with respect thereto.

2.5 Perfection. Grantor represents and warrants to Lender that, except for the
security interest in its accounts receivable granted on or about November 26,
2008 (the “Marquette Lien”) by Grantor in favor of Marquette, the security
interest in certain of its assets granted on or about March 18, 2009 (the “FGI
Lien”) by Grantor in favor of FGI and the security interest in certain of its
assets granted on or about November 28, 2008 (the “Adaptec Lien”) by Grantor in
favor of Adaptec, this Agreement creates a valid and, when evidence of the same
properly is recorded, perfected, and first priority lien and security interest
in the Collateral, securing the payment of the Obligations. Grantor further
represents and warrants to Lender that neither the Collateral nor any portion
thereof is subject to any lien, encumbrance, or security interest in favor of
any third party other than Lender, except for (a) the Marquette Lien, the
Adaptec Lien and the FGI Lien referred to in the preceding sentence, (b) liens
incurred in the ordinary course of business that do not in total exceed
$100,000.00, and (c) licenses of Grantor’s Intellectual Property granted to
third parties in the ordinary course of business. Grantor agrees that upon
request by Lender, it will execute and deliver to Lender such documents as
Lender reasonably requests to grant and perfect a lien or security interest in
all of Grantor’s assets. Grantor appoints Lender its attorney-in-fact to execute
in Grantor’s name all documents necessary to grant and perfect the liens and
security interests contemplated by this Agreement and, after the occurrence and
during the continuance of an Event of Default (other than the Subject Event of
Default), to execute in Grantor’s name all documents necessary to protect,
preserve, liquidate and collect the Collateral.

2.6 Expenses. Lender may incur expenses in connection with the retaking, holding
or preparing for sale of the Collateral including, with limitation, reasonable
attorneys’ fees, appraisal fees, auction fees and advertising costs, and in
connection with protecting or enforcing its rights under this Agreement,
including but not limited to reasonable attorneys’ fees and actual out-of-pocket
costs.

 

8



--------------------------------------------------------------------------------

2.7 Waivers. Grantor waives any right to require Lender to proceed against any
person or to exhaust any Collateral or to pursue any remedy available to Lender.
Grantor waives any defense it may have arising from Lender’s failure to perfect
or maintain a perfected security interest in the Collateral.

2.8 Termination of Security Interests: Release of Collateral. The security
interests created hereby will terminate upon the occurrence of all of the
following: (a) the payment in full of the amounts owed by Grantor to Lender
under the Note, (b) Grantor is current on its payments to Lender under the
Service Agreement and (c) Grantor has provided financial statements certified by
its Chief Financial Officers to be a true and correct characterization of the
information contained therein prepared in accordance with GAAP establishing as
of the date of the preceding calendar quarter that Grantor maintains an asset to
debt ratio of 1.25-to-1 and a current asset to current liabilities ratio of
1.15-to-1. Upon such termination of the security interests or release of any
Collateral, Lender will execute and deliver to Grantor such documents as Grantor
reasonably requests to evidence the termination of the security interests or the
release of such Collateral.

2.9 Cumulative Rights. All rights and remedies of Lender under this Agreement
are in addition to all rights and remedies given to Lender contained in any
other agreement, instrument or document or available to Lender at law or in
equity. All such rights and remedies are cumulative and not exclusive and may be
exercised successively or concurrently. No exercise of any right or remedy will
be deemed an election of remedies and preclude exercise of any other right or
remedy.

3. Additional Affirmative Covenants. Grantor covenants and agrees that it will
comply with the following provisions so long as the security interests have not
been terminated pursuant to Section 2.8 above:

3.1 Corporate Existence. Grantor will preserve and maintain its company
existence in good standing in the jurisdiction of its formation and all of its
licenses, privileges and franchises and other rights necessary or desirable in
the ordinary course of its business, except to the extent that the failure to do
so would not have a Material Adverse Effect.

3.2 Compliance with Laws. Grantor will observe and comply in all material
respects with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions, and requirements of
all Governmental Authorities, which now or at any time may be applicable to
Grantor, a violation of which could be reasonably expected to have a Material
Adverse Effect.

3.3 Insurance. Grantor will maintain insurance with insurance carriers which
Grantor reasonably believes are financially sound on such property, against such
risks, and in such amounts as is customarily maintained by similar businesses,
and file with Lender within five (5) calendar days after Lender’s written
request therefor a detailed list of such insurance then in effect, stating the
names of the carriers, the policy numbers, the insureds thereunder, the amounts
of insurance, the dates of expiration thereof, and the property and risks
covered thereby.

 

9



--------------------------------------------------------------------------------

3.4 Authorizations. Grantor will obtain, make and keep in full force and effect
all authorizations from and registrations with Governmental Authorities that may
be required for the validity and enforceability of the Security Documents, the
Loan Documents, and all other documents and instruments executed in connection
therewith.

3.5 Bank Accounts. Grantor shall provide a list of its deposit and investment
accounts and the financial institutions for each account and shall notify Lender
within fifteen (15) calendar days in the event Grantor closes any account.

3.6 Financial Statements and Other Reports. Grantor will deliver each of the
Financial Statements and other reports described below to Lender, all in form
reasonably acceptable to Lender:

(a) Monthly Report. As soon as available and in any event within ten
(10) calendar days after the end of each month, Grantor will deliver to Lender a
current accounts payable aging for such month.

(b) Projections. As soon as available and in any event within fifteen
(15) calendar days after the end of each quarter, Grantor will deliver to Lender
Grantor’s projections for its balance sheet and the related statements of
income, profits and losses, stockholders’ equity and cash flow for the next
twelve months. In the event Grantor begins preparing projections of cash flow on
a more frequent basis, Grantor will deliver such projections to Lender.

(c) Marquette Reporting Package. Grantor shall provide the Lender a copy of the
statements, reports and other information provided to Marquette pursuant to
Grantor’s agreement with Marquette within five (5) calendar days of providing
such information to Marquette. In the event Grantor is no longer required to
provide such information to Marquette, Grantor shall continue to provide Lender
with information that is substantially similar to the information that was
provided in the Marquette reporting package.

(d) Quarterly and Annual Reports. To the extent Grantor does not remain current
in its quarterly reports on Form 10-Q and/or annual reports on Form 10-K,
Grantor will provide the financial statements and other financial information
regularly included in such reports to Lender on the dates such reports should
have been filed with the Securities and Exchange Commission.

3.7 Addition of Snap Intellectual Property. Grantor will notify Lender in
writing within three (3) business days after the payment in full of the
obligations under Grantor’s promissory note issued to Adaptec. Within five
(5) business days from delivery of such notice, Grantor will execute an
amendment to this Agreement and the Intellectual Property Security Agreement, or
execute a separate security agreement substantially similar to this Agreement
and the Intellectual Property Security Agreement, granting to Lender a security
interest in the Snap Intellectual Property.

 

10



--------------------------------------------------------------------------------

4. Additional Negative Covenants. Other than in connection with the FGI or
Marquette agreements, Grantor covenants and agrees that unless it obtains
Lender’s prior written consent, so long as any of the Obligations remain
outstanding, Grantor will not:

4.1 Sale and Exchange of Assets. Sell, lease, assign, or transfer to any Person,
exchange with any Person, or otherwise dispose of any material asset (except in
the ordinary course of business, to the extent such asset is obsolete or is no
longer used or useful in the business of Grantor), or sell, exchange, lease,
assign, transfer, or otherwise dispose of all or substantially all of its
assets.

4.2 Reductions of Obligations. Reduce, agree to reduce, forgive, discharge,
offset, release or take any other action to reduce the value of any obligations,
loans or promissory notes due to Grantor from any current or former member,
officer, director or employee, including amounts due Grantor for loans to
purchase membership interests of Grantor without the express written consent of
Lender, which consent will not be unreasonably withheld.

4.3 Bank Accounts. Establish any new bank accounts without providing written
notice to Lender ten(10) days prior to the establishment of such new account.

4.4 Restriction on Fundamental Changes. Directly or indirectly, (a) enter into
any transaction of merger or consolidation or (b) liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution).

4.5 Restrictions on Grantor (a) Declare or pay or make any forms of distribution
or dividend to holders of Grantor’s capital stock, membership interest or other
equity interest; (b) declare or pay any bonus compensation to its officers if an
Event of Default exists or would result from the payment thereof; (c) hereafter
incur or become liable for any Indebtedness; or (d) enter into any transaction
in which a security interest is created that attaches to any of the Collateral
even if such security interest is junior in priority to Lender’s security
interest. Notwithstanding anything to the contrary in this Agreement, Grantor
may not seek or obtain any Consent-Required Indebtedness without the consent of
Lender, which consent shall not be unreasonably withheld. Grantor shall promptly
provide written notice to Lender of its intent to seek or obtain
Consent-Required Indebtedness, which reasonably specifies the nature of such
Consent-Required Indebtedness, and shall promptly provide Lender with such
financial or other information necessary or reasonably requested by Lender so
that Lender may assess Grantor’s financial condition. Lender shall use its best
efforts to review such information and provide Grantor with its decision
regarding its consent as soon as practicable after the receipt of such
information from Grantor. For purposes of the foregoing, “Consent Required
Indebtedness” is new borrowing by Grantor that is not included in any of the
following categories: (1) any unsecured indebtedness; (2) any secured
indebtedness where the corresponding lender agrees to subordinate its rights to
those of Lender under the Note or this Agreement; (3) any indebtedness involving
the acquisition of equipment or other assets where the vendor maintains only a
purchase money security interest in the equipment or assets being purchased;
(4) any indebtedness that is (x) incurred in the ordinary course of Grantor’s
business and (y) not more than $100,000 at any one time; or (5) any indebtedness
sought or obtained when the purpose of such indebtedness is to pay off Grantor’s
indebtedness to Marquette, FGI or Adaptec in order to obtain more favorable
financing terms; provided, however, that the total amount of new facilities or
loans do not exceed the total amount of the then-in-effect facilities under the
Marquette and FGI arrangements, or in the case of Adaptec, the total amounts
owed to Adaptec.

 

11



--------------------------------------------------------------------------------

5. Default.

5.1 Events of Default. Each of the following will constitute an Event of Default
under this Agreement:

(a) Grantor fails to pay when due any payment of principal or any other sum
payable under the Loan Documents; provided that Lender provides Grantor (with a
copy to Marquette, FGI and Adaptec) five (5) calendar days written notice of
such default and such default is not cured within such five (5) day period.

(b) Grantor defaults in the performance of any of its obligations under any
provision of the Loan Documents; provided that Lender provides Grantor (with a
copy to Marquette, FGI and Adaptec) thirty (30) calendar days written notice of
such default and such default is not cured within such thirty (30) day period.

(c) Grantor fails to pay any fees or payments under the Service Agreement in a
total amount that equals or exceeds the most recent two (2) months’ worth of
aggregate fees and payments under the Service Agreement; provided that failure
to pay will only be deemed to occur after the lapse of any grace period and cure
period set forth in the Service Agreement.

(d) The Service Agreement is terminated on account of a breach of such agreement
by Grantor.

(e) Any warranty or representation made by Grantor in this Agreement, or any of
the Loan Documents, is untrue in any material respect, in any case on any date
as of which the facts set forth are stated or certified.

(f) Grantor institutes a voluntary case seeking liquidation or reorganization
under Chapter 7 or Chapter 11 of the United States Bankruptcy Code, or consents
to the institution of an involuntary case thereunder against it; or Grantor
files a petition initiating or otherwise institutes any similar proceeding under
any other applicable federal or state law, or consents thereto; or Grantor
applies for, or by consent or by failure to object there is an appointment of or
order entered by a court of competent jurisdiction appointing a receiver,
liquidator, sequestrator, trustee or other officer with similar powers; or
Grantor makes an assignment for the benefit of creditors; or Grantor admits in
writing its inability to pay its debts generally as they become due; or, if an
involuntary case is commenced seeking the liquidation or reorganization of
Grantor under Chapter 7 or Chapter 11, respectively, of the United States
Bankruptcy Code, or any similar proceeding is commenced against Grantor under
any other applicable federal or state law, and (1) the petition commencing the
involuntary case is not timely controverted within sixty (60) days; or (2) the
petition commencing the involuntary case is not stayed or dismissed within sixty
(60) calendar days of its filing; or (3) a trustee (interim or otherwise) is
appointed to take possession of all or a portion of the Grantor’s assets, or to
operate all or any part of the business of Grantor; or (4) an order for relief
is issued or entered therein.

 

12



--------------------------------------------------------------------------------

(g) Lender does not have or ceases to have a valid and perfected lien on and
security interest in all of the Collateral, junior in priority only to the
Marquette Lien, the FGI Lien and the Adaptec Lien, other than as a result of
action or inaction of Lender or Lender’s agent. Notwithstanding anything to the
contrary in this Agreement, Grantor may not seek or obtain any Consent-Required
Indebtedness without the consent of Lender, which consent shall not be
unreasonably withheld. Grantor shall promptly provide written notice to Lender
of its intent to seek or obtain Consent-Required Indebtedness, which reasonably
specifies the nature of such Consent-Required Indebtedness, and shall promptly
provide Lender with such financial or other information necessary or reasonably
requested by Lender so that Lender may assess Grantor’s financial condition.
Lender shall use its best efforts to review such information and provide Grantor
with its decision regarding its consent as soon as practicable after the receipt
of such information from Grantor. For purposes of the foregoing, “Consent
Required Indebtedness” is new borrowing by Grantor that is not included in any
of the following categories: (1) any unsecured indebtedness; (2) any secured
indebtedness where the corresponding lender agrees to subordinate its rights to
those of Lender under the Note or this Agreement; (3) any indebtedness involving
the acquisition of equipment or other assets where the vendor maintains only a
purchase money security interest in the equipment or assets being purchased;
(4) any indebtedness that is (x) incurred in the ordinary course of Grantor’s
business and (y) not more than $100,000 at any one time; or (5) any indebtedness
sought or obtained when the purpose of such indebtedness is to pay off Grantor’s
indebtedness to Marquette, FGI or Adaptec in order to obtain more favorable
financing terms; provided, however, that the total amount of new facilities or
loans do not exceed the total amount of the then-in-effect facilities under the
Marquette and FGI arrangements, or in the case of Adaptec, the total amounts
owed to Adaptec.

(h) The obligations and liabilities of Grantor under any of its agreements with
Marquette, FGI or Adaptec is accelerated pursuant to the terms thereof.

5.2 Acceleration of Obligations. If any Event of Default described above in
paragraph 5.1 occurs and continues beyond any applicable grace period, all
Obligations will, at Lender’s option and following written notice to each of
Marquette, FGI and Adaptec, become immediately due and payable, all without
notice of any kind.

5.3 Other Remedies. Upon the occurrence and during the continuance of an Event
of Default:

(a) Lender may exercise in respect of the Collateral, in addition to all other
rights and remedies provided for in this Agreement or otherwise available to it,
all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and may also:
(a) require Grantor to, and Grantor hereby agrees that it will, at its expense
and upon Lender’s request, immediately assemble all or part of the Collateral as
directed by Lender and make it available to Lender at a place to be designated
by Lender which is reasonably convenient to the parties; (b) with five
(5) calendar days written notice, enter upon any premises of Grantor and take
possession of the Collateral; and (c) without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of Lender’s offices or elsewhere, at such time or times,
for cash, on credit, or for future delivery, and at such price or prices and
upon such other terms as Lender may deem commercially reasonable. Grantor agrees
that, to the extent notice of sale will be

 

13



--------------------------------------------------------------------------------

required by law, at least ten calendar days’ notice to Grantor of the time and
place of any public sale or the time after which any private sale is to be made
will constitute reasonable notification. At any sale of the Collateral, if
permitted by law, Lender may bid (which bid may be, in whole or in part, in the
form of cancellation of indebtedness) for the purchase of the Collateral or any
portion thereof for the account of

(b) Lender will not be obligated to make any sale of Collateral regardless of
notice of sale having been given. Lender may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. To the extent permitted by law, Grantor hereby specifically waives
all rights of redemption, stay, or appraisal, which it has or may have under any
law now existing or hereafter enacted.

(c) Grantor hereby irrevocably authorizes and empowers Lender to assert, either
directly or on behalf of Grantor, any claims Grantor may have, from time to
time, against any other party to any agreements constituting a portion of the
Collateral or to otherwise exercise any right or remedy of Grantor under such
agreements (including, without limitation, the right to enforce directly against
any party to such agreement all of Grantor’s rights thereunder, to make all
demands and give all notices and to make all requests required or permitted to
be made by Grantor under the Assigned Agreements). Lender acknowledges that such
agreements may be subject to defects, defenses, claims, and counterclaims, in
law or in equity.

(d) For the purposes of this Agreement, Grantor acknowledges and agrees that
after an Event of Default, it will be liable to Lender for all attorneys’ fees,
consultant’s fees, accountants’ fees, expert witness fees, and all actual
out-of-pocket expenses incurred by Lender in connection with any and all of the
following: (1) any action taken by Lender to (A) enforce any of its rights under
this Agreement, (B) protect, preserve, collect, assemble, lease, sell, take
possession of, or liquidate any of the Collateral, or (C) enforce or foreclose
upon its security interest in any of the Collateral; (2) any negotiation and/or
documentation of a work out, refinancing, restructuring, or settlement agreement
with Grantor; and (3) the commencement or defense of, or appearance or
intervention in, any litigation, arbitration proceeding, administrative
proceeding, or bankruptcy case (including but not limited to any adversary
proceeding in such case) in or to which Grantor is a party or party in interest.

Beyond the safe custody thereof, Lender will have no duty with respect to any
Collateral in its possession or control (or in the possession or control of any
agent or bailee) or with respect to any income thereon or the preservation of
rights against prior parties or any other rights pertaining thereto. Lender will
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property. Lender will not
be liable or responsible for any loss or damage to any of the Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected in good faith by Lender.

 

14



--------------------------------------------------------------------------------

5.4 Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, the proceeds of any sale of, or other realization upon, all
or any part of the Collateral by Lender will be applied: first, to all fees,
costs and expenses incurred by Lender with respect to this Agreement; second, to
accrued and unpaid interest on the Obligations; and third, to the principal
amount of the Obligations outstanding. Lender acknowledges and agrees that it
will not retain any proceeds in excess of the amounts necessary to pay in full
all of the items owing by Grantors under the Loan Documents.

6. Miscellaneous.

6.1 Successors and Assigns. This Agreement inures to the benefit of and binds
the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives, successors, assigns, agents,
representatives, spouses, and all persons claiming by or through them, including
without limitation any Chapter 7 or Chapter 11 trustee in bankruptcy, and the
words “Lender” and “Grantor” whenever occurring in this Agreement, will be
deemed to include such respective heirs, executors, administrators, legal
representatives, successors, assigns, agents, representatives, spouses, and all
persons claiming by or through them.

6.2 Time. The parties to this Agreement agree that time is of the essence with
respect to all of the provisions of this Agreement.

6.3 Counterpart Originals. This Agreement may be executed in two counterparts,
each of which will be deemed to be an original as against the party whose “ink
original” or facsimile signature appears thereon, and both of such counterparts
will together constitute one and the same instrument. Each party to this
Agreement who delivers a facsimile signature will promptly thereafter deliver to
each of the other parties to this Agreement a counterpart original of this
Agreement bearing an “ink original” signature.

6.4 Captions. The captions or headings of the paragraphs of this Agreement are
for convenience only and will not control or affect the meaning or construction
of any of the terms or provisions of this Agreement.

6.5 Gender; Number. Words used in this Agreement, regardless of the number or
gender specifically used, will be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.

6.6 Additional Actions. Each of the parties to this Agreement covenants and
agrees that it will take promptly such additional actions and will execute such
additional documents and instruments as are reasonably necessary to effectuate
the transactions contemplated by this Agreement.

 

15



--------------------------------------------------------------------------------

6.7 No Third Party Beneficiaries. The rights and benefits of this Agreement will
not inure to the benefit of any party that is not a party to this Agreement
other than Marquette, FGI and Adaptec with respect to notice obligations under
Sections 5.1 and 5.2 (which provisions cannot be amended without each of such
parties prior written consent). Upon sending notice to Marquette, FGI and
Adaptec to their respective addresses set forth below, Lender has fulfilled its
obligations to Marquette, FGI and Adaptec pursuant to this Agreement:

 

To Marquette:

  

Marquette Commercial Finance, a division of Marquette Business Credit, Inc.

Attn:

_______________________

_______________________

Fax No.: _________________

To FGI:

  

Faunus Group International, Inc.

Attn:

_______________________

_______________________

Fax No.: _________________

To Adaptec:

  

Adaptec, Inc.

Attn:

_______________________

_______________________

Fax No.: _________________

Nothing contained in this Agreement will be construed to create any rights,
claims, or causes of action in favor of any third party against any party to
this Agreement.

6.8 Notices. All notices and communications under this Agreement will be in
writing and will be: (a) delivered in person; or (b) sent by fax; or (c) mailed,
postage prepaid, either by certified mail, return receipt requested, or by
overnight express carrier, addressed in each case as follows:

 

To Grantor:

  

Overland Storage, Inc.

Attn: Kurt L. Kalbfleisch, Chief Financial Officer

4820 Overland Avenue

San Diego, California 92123

Fax No.: (858) 495-4267

With a copy to:

  

Randall K. Broberg

Allen Matkins Leck Gamble Mallory & Natsis LLP

12348 High Bluff Drive, Suite 210

San Diego, CA 92130-3546

Fax No.: (858) 481-5028

To Lender:

  

Anacomp, Inc.

Attn: Paul J. Najar, Executive Vice President, General Counsel and Secretary

15378 Avenue of Science

San Diego, CA 92128

Fax No.: (858) 716-3771

 

16



--------------------------------------------------------------------------------

With a copy to:

  

Jeffry A. Davis

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

3580 Carmel Mountain Road, Suite 300

San Diego, CA 92130

Fax No.: (858) 314-1501

All notices sent pursuant to the terms of this paragraph 6.8 will be deemed
received: (1) if sent by fax during the recipient’s regular business hours, on
the day sent if a business day, or if such day is not a business day or if such
fax is sent after the recipient’s regular business hours, then on the next
business day; or (2) if sent by overnight, express carrier, on the next business
day immediately following the day sent; or (3) if sent by certified mail, on the
third business day following the day sent. A copy of any notice sent by fax must
be sent by regular mail as well.

6.9 Interpretation. Each of the parties to this Agreement has been represented
by independent counsel in the preparation and negotiation of this Agreement, and
this Agreement will be construed according to the fair meaning of its language.
The rule of construction to the effect that ambiguities are to be resolved
against the drafting party will not be employed in interpreting this Agreement.

6.10 Representations and Warranties. Each of the parties to this Agreement
represents and warrants to each of the other parties to this Agreement that it
has full power, authority and legal right to execute, deliver and comply with
this Agreement and any other document or instrument relating to this Agreement
to be executed by it. All individual, corporate, or other appropriate actions of
each of the parties to this Agreement that are necessary or appropriate for the
execution and delivery of and compliance with this Agreement and such other
documents and instruments have been taken. Upon its execution and delivery, this
Agreement will constitute the valid and legally binding obligation of each of
the parties to this Agreement, enforceable against each of them in accordance
with its terms, subject only to bankruptcy, insolvency, reorganization,
moratorium and other laws applicable to creditors’ rights or the collection of
Grantors’ obligations generally. Lender acknowledges that Grantor has entered
into this Agreement in reliance upon each of the representations and warranties
made by Lender, which are contained in this Agreement. Grantor acknowledges that
Lender has entered into this Agreement in reliance upon each of the
representations and warranties made by Grantor, which are contained in this
Agreement.

6.11 Integration Clause. This Agreement constitutes the entire agreement among
the parties to this Agreement with respect to the subject matter of this
Agreement, and there are no other terms, obligations, covenants,
representations, statements or conditions except as set forth in this Agreement.
No change or amendment to this Agreement will be effective unless it is in
writing, executed by each of the parties to this Agreement. Failure to insist
upon strict compliance with any term or provision of this Agreement will not be
deemed to be a waiver of any rights under a subsequent act or failure to act.
Each of the parties to this Agreement acknowledges and agrees that in the event
of any subsequent litigation, arbitration proceeding, controversy or dispute
concerning this Agreement, none of them will be permitted to offer or introduce
into evidence any oral testimony concerning any oral promises or oral agreements
between or among them that relate to the subject matter of this Agreement that
are not included or referred to in this Agreement and that are not evidenced by
a writing amending this Agreement which is signed by each of the parties hereto.

 

17



--------------------------------------------------------------------------------

6.12 Further Assurances. Grantor agrees to execute such additional documents as
Lender may require to effect the transactions contemplated by this Agreement.

6.13 Governing Law. Grantor and Lender agree that all disputes, claims and
controversies between or among them concerning the interpretation or enforcement
of this Agreement, or any other matter arising out of or relating to this
Agreement, will be governed by, construed and enforced in accordance with the
internal laws of the State of California, without regard to principles of
conflicts of laws.

6.14 Venue and Jurisdiction. Grantor and Lender agree that the state and federal
courts located in San Diego, California (the “San Diego Courts”), will have
exclusive jurisdiction to hear and determine any dispute, claim or controversy
between or among them concerning the interpretation or enforcement of this
Agreement, or any other matter arising out of or relating to this Agreement.
Each party to this Agreement specifically covenants and agrees that if it
institutes litigation against any other party to this Agreement, it will file
and maintain the action only in one of the San Diego Courts. Each party to this
Agreement hereby unconditionally and irrevocably consents and submits to the
exclusive jurisdiction of the San Diego Courts for this purpose only, and
acknowledges and agrees that it has sufficient contacts within the State of
California and the City and County of San Diego to warrant the imposition of
jurisdiction over it for this purpose only.

6.15 Subordination Agreements. If FGI, Marquette or Adaptec request that Lender
execute a subordination agreement, which further evidences that Lender’s rights
to and interest in the Collateral are subordinated to any or all of FGI,
Marquette or Adaptec’s rights to and interest in the Collateral as of the date
of this Agreement, then Lender will execute such subordination agreement(s) in a
form reasonably acceptable to Lender.

6.16 Reconciliation of the Note. The principal amount set forth in the Note is
the estimated amount of the outstanding payments due to Lender by Grantor under
the Service Agreement. Grantor and Lender agree to work together in good faith
to reconcile the amounts due as of March 31, 2009 under the Service Agreement
within fifteen (15) calendar days from the date of this Agreement. Upon such
reconciliation of the final total amount due, Grantor will immediately amend the
Note to provide the reconciled amount as the principal amount under the Note and
will immediately provide Lender with an originally executed amendment to the
Note.

6.17 TOTAL AMOUNTS OWED. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE LOAN
DOCUMENTS, THE SERVICE AGREEMENT OR ANY OTHER AGREEMENT, THE PARTIES AGREE AND
ACKNOWLEDGE THAT THE PRINCIPAL AMOUNT (AS DEFINED IN THE NOTE AND SUBJECT TO
AMENDMENT UPON RECONCILIATION OF THE PRINCIPAL AMOUNT AS SET FORTH IN SECTION
6.16 ABOVE) OF THE NOTE IS THE TOTAL AMOUNT OWED BY GRANTOR TO LENDER UNDER ANY
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE LOAN DOCUMENTS, THE SERVICE
AGREEMENT AND ANY OTHER AGREEMENT, AS OF MARCH 31, 2009. LENDER ACCEPTS THE
NOTE, SUBJECT TO AMENDMENT OF THE PRINCIPAL AMOUNT UPON RECONCILIATION AS
PROVIDED IN SECTION 6.16 ABOVE, AS PAYMENT IN FULL FOR ALL AMOUNTS OWED BY
GRANTOR TO LENDER AS OF MARCH 31, 2009.

 

18



--------------------------------------------------------------------------------

6.18 Final Judgment Conclusive. Grantor agrees that a final judgment entered in
favor of Lender and against it in the San Diego Courts will be final and
conclusive and may be enforced in any other jurisdiction, and that a certified
or otherwise duly authenticated copy of the judgment will be conclusive evidence
of the judgment and the amount of the judgment.

6.19 Severable Provisions. The provisions of this Agreement are intended by the
parties to be severable and divisible and the invalidity or unenforceability of
a provision or term herein shall not invalidate or render unenforceable the
remainder of this Agreement or any part hereof.

6.20 Benefit of Counsel; Informed Review. Each party to this Agreement
acknowledges and represents to each of the other parties to this Agreement that:
(a) the provisions of this Agreement and their legal effect have been fully
explained to it by its own counsel; (b) it has received independent legal advice
from counsel of its own selection; (c) it fully understands the facts and has
been fully informed as to its legal rights and obligations under this Agreement;
(d) this Agreement is being entered into and signed by it knowingly, freely, and
voluntarily, after having received such legal advice and with such knowledge;
and (e) its execution and delivery of this Agreement is not the result of any
duress or undue influence. BY EXECUTING THIS AGREEMENT, EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES AND REPRESENTS TO EACH OF THE OTHER PARTIES TO THIS
AGREEMENT THAT IT HAS READ THE ENTIRE AGREEMENT.

6.21 Confidentiality. Lender agrees to maintain the confidentiality of all
information provided by Grantor to Lender under this Security Agreement to the
same extent of its confidentiality obligations set forth in the Service
Agreement. Lender further agrees that it will not use such information to buy or
sell securities of Grantor. This provision shall not effect the ability of
either party to use or submit such information as evidence in any judicial or
arbitration proceeding between the parties arising out of or related to the Loan
Documents or the Service Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have executed and delivered
this Agreement as of the date and year first above written.

 

Overland Storage, Inc.     Anacomp, Inc. a California corporation     an Indiana
corporation By:   /s/ Vernon A. LoForti     By:   /s/ Paul J. Najar   Vernon A.
LoForti       Paul J. Najar   President       Executive Vice President, General
Counsel and Secretary

[SIGNATURE PAGE TO SECURITY AGREEMENT]